Citation Nr: 1001398	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-30 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as dermatitis/eczema.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1975 to 
October 1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The Veteran was scheduled for an April 2009 video conference 
hearing.  The record indicates that the Veteran did not 
attend the scheduled hearing; therefore, his hearing request 
is considered withdrawn.  

The Board remanded the case for further development in May 
2009.  Unfortunately, the Board finds that an additional 
remand is necessary prior to review of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

Service treatment records show that the Veteran was treated 
for a groin rash diagnosed as tinea curis; pseudofolliculitis 
barbae; tinea corporis of right arm; and chronic athlete's 
foot (tinea pedis) in service.

VA treatment records show that the Veteran was treated for 
lichen simplex chronicus and tinea pedis in February 2007.  
The United States Court of Appeals for Veterans Claims (CAVC) 
held that the requirement of a current disability is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 
319, 312 (2007).  A claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  Id.  

The Veteran was afforded a VA examination in June 2009.  At 
the time of the VA examination, there was no active skin 
disease present; however, the VA examiner opined that the 
Veteran's healed lichen simplex chronicus was not likely 
related to service.  Although the VA examiner addressed the 
etiology of the Veteran's lichen simplex chronicus; he did 
not address the etiology of the Veteran's tinea pedis, 
diagnosed during the pendency of the appeal.  See McClain v. 
Nicholson, 21 Vet. App. 319, 312 (2007).  In light of the 
Veteran's diagnosis of chronic athlete's foot in service, the 
Board finds that a supplemental opinion is necessary to 
determine if the Veteran's tinea pedis, diagnosed in 2007, is 
related to service

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to 
an appropriate VA examiner for a 
supplemental opinion.  If such examiner 
indicates that he or she cannot respond 
to the Board's question without 
examination of the Veteran, such should 
be afforded the Veteran.  The examiner 
should review the entire claims folder, 
to include the Veteran's service 
treatment records.  The examiner should 
state whether it is as likely as not 
that the Veteran's tinea pedis, 
diagnosed in 2007, was incurred in 
service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
The examiner should specifically 
discuss findings related to tinea pedis 
shown in service treatment records. 

2.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
